


Exhibit 10.20


FORM OF
GRANT AGREEMENT
UNDER THE
OAKTREE CAPITAL GROUP, LLC
2011 EQUITY INCENTIVE PLAN


This GRANT AGREEMENT (as may be amended, modified, supplemented or restated from
time to time, this “Agreement”) is effective as of [ ] (the “Effective Date”),
by and among OAKTREE CAPITAL GROUP HOLDINGS, L.P., a Delaware limited
partnership (the “Partnership”), OAKTREE CAPITAL GROUP HOLDINGS GP, LLC, a
Delaware limited liability company (in its capacity as the general partner of
the Partnership, the “General Partner”), and you (the “Participant”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Oaktree Capital Group, LLC 2011 Equity Incentive Plan
(the “Plan”) and the Fourth Amended and Restated Limited Partnership Agreement
of the Partnership, dated as of January 1, 2014 (as amended, modified,
supplemented or restated from time to time, the “Partnership Agreement”), as
applicable. This Agreement shall be deemed executed, accepted and agreed to by
all parties hereto upon the Participant’s acceptance of this Agreement by
clicking on the “Accept” button related to this Award in the Oaktree equity
portal established to facilitate the grant of Awards under the Plan (the
“Oaktree Equity Portal”).
Recitals
WHEREAS, the Plan was adopted for purposes of promoting the long-term financial
interests and growth of the Oaktree Group by, among other things, providing
select investment professionals, employees, directors, consultants and advisors
of the Oaktree Group with equity-based awards based upon Units (as defined under
the Plan); and
WHEREAS, either the Committee authorized to administer the Plan by the Board or
the Board has approved the grant and issuance of the Granted Units (as defined
below) to the Participant pursuant to the Plan, subject to the terms and
conditions of the Grant Documents (as defined below).
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto, intending to be legally bound, hereby
agree as follows:
Agreement
1.Grant of Units. Subject to the terms and conditions of this Agreement, the
Partnership Agreement and the other Grant Documents:
(a)    the Partnership hereby grants and issues to the Participant, and the
Participant hereby accepts and receives from the Partnership, the number of
Units of the Partnership specified for the Participant on the Oaktree Equity
Portal related to this specific Award under the column “Units Awarded” (the
“Granted Units”), which Granted Units shall have an aggregate Award Value
specified on the Oaktree Equity Portal related to this specific Award;
(b)    if the Participant is not already a Limited Partner, then the Participant
is hereby admitted as a Limited Partner, and each of the General Partner, the
Partnership and the Participant hereby consents to such admission;



--------------------------------------------------------------------------------




(c)    the Participant hereby acknowledges that he or she has received and has
reviewed carefully a copy of (i) the Partnership Agreement, (ii) the Exchange
Agreement, (iii) the Tax Receivable Agreement, (iv) the Plan, and (v) each other
agreement, instrument or document required by any Oaktree Group Member to be
executed and delivered by the Participant in connection with the transactions
contemplated by this Agreement (collectively, including the Partnership
Agreement, the Exchange Agreement, the Tax Receivable Agreement, and the Plan,
as each such document may be amended, modified, supplemented or restated in
accordance with its respective terms from time to time, the “Grant Documents”);
(d)    if the Participant is not already a party to the Partnership Agreement,
the Exchange Agreement and the Tax Receivable Agreement, then the Participant
hereby joins as a party to, and agrees to be bound by each and every provision
of, the Partnership Agreement, the Exchange Agreement and the Tax Receivable
Agreement; and
(e)    for the avoidance of doubt, the Participant shall not be entitled to
receive quarterly distributions, if any, from the Partnership with respect to
the Granted Units that are attributable to the fourth quarter of 2014 paid by
the Partnership to its Limited Partners during the first quarter of 2015.
2.    Vesting of Units. Each Granted Unit shall be unvested as of the Effective
Date. [Insert specific vesting language depending on vesting schedule for
Participant].
3.    Forfeiture of Units. [For four-year vesting grants, this section will
generally be omitted.][For all other grants, the following language will be
included: Notwithstanding anything to the contrary contained in Section 4.5 of
the Partnership Agreement, the Participant hereby agrees that if the Participant
ceases to provide services to the Oaktree Group (other than as a result of his
or her Incapacitation), for any reason or no reason at all (including a
termination of such services by any Oaktree Group Member without Cause), then
all unvested Granted Units of the Participant hereunder shall be immediately and
automatically forfeited on the effective date the Participant ceases to provide
services to the Oaktree Group without any further action by any parties hereto.
For the avoidance of doubt, Section 4.4(d)(iii) of the Partnership Agreement
shall not apply to the Granted Units.]
4.     Participant’s Obligation to Pay Taxes.
(a)    The Participant shall be responsible for any and all taxes relating to
the Granted Units, including amounts due upon the vesting of any Granted Units
or relating to allocations of income with respect to the Granted Units. Without
limiting Section 7.8 of the Partnership Agreement and Section 15(c) of the Plan,
the Participant hereby agrees that the Partnership has the right to require
reimbursement from the Participant of any such taxes that are paid by the
Partnership and to deduct any such taxes from any payment of any kind otherwise
due to the Participant, including as necessary to satisfy any foreign, U.S.
federal, state or local withholding tax requirements and from payments
receivable by the Participant under the Grant Documents. As security for the
full, prompt and complete payment and performance when due of all of the
Participant’s obligations under this Paragraph 4 (including its obligation to
reimburse the Partnership for any such taxes that are paid by the Partnership),
the Participant hereby unconditionally and irrevocably grants to the Partnership
a security interest in the Granted Units and on all proceeds directly or
indirectly receivable by the Partnership in respect of the Granted Units
(including any distributions by the Partnership to the Participant in respect of
the Granted Units and any proceeds receivable by the Participant in connection
with the sale of the Granted Units). The Participant shall take such actions as
the Partnership may

2

--------------------------------------------------------------------------------




request from time to time to perfect or enforce such security interest and to
otherwise maintain such security interest as a first priority lien in favor of
the Partnership.
(b)    Without limiting the generality of clause (a) above, the General Partner
may, in its sole and absolute discretion, permit the Participant to satisfy, in
whole or in part, the foregoing withholding liability by (i) the delivery of
Mature Units, of the same type of Units as are subject to this Agreement, owned
by the Participant having a Fair Market Value equal to such withholding
liability and any follow-on tax obligations incurred as a result of the
disposition of such Mature Units (with all tax calculations to be undertaken by
the General Partner in good faith and in its sole and absolute discretion) to
Oaktree Capital Group, LLC, a Delaware limited liability company (“OCG”), or any
of its subsidiaries on behalf of the Partnership, as applicable or (ii) having
OCG or any of its subsidiaries, or OCG or any of its subsidiaries on behalf of
the Partnership, as applicable, deliver in settlement of the Granted Units the
number of vested Granted Units less a number of Units with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability); provided, that the mechanisms described in the
foregoing clauses (i) and (ii) shall only be available if and to the extent the
Participant has notified the General Partner of his or her desire to use either
mechanism within such time period as the General Partner may require from time
to time before the date on which the applicable Granted Units become vested
Granted Units.
5.    Certain Representations, Warranties, Covenants and Agreements. As an
essential inducement to the Partnership to grant and issue the Granted Units to
the Participant, the Participant hereby represents and warrants to the Oaktree
Group as follows:
(a)    Authority and Capacity. The Participant has the legal capacity to agree
to, execute and deliver each Grant Document and to perform all of his or her
obligations thereunder. The Participant is deemed to have duly executed and
delivered this Agreement upon accepting its terms on the Oaktree Equity Portal,
and each Grant Document constitutes the legal, valid and binding obligation of
the Participant, enforceable against the Participant in accordance with their
respective terms.
(b)    No Conflict; Satisfaction of Conditions to Membership Transactions.
Neither the execution, acceptance and delivery by the Participant of any Grant
Document, nor the performance by the Participant of his or her obligations
thereunder, violates, conflicts with or constitutes a default or breach under,
or will violate, conflict with or constitute a default or breach under any
applicable law or any contract, indenture, agreement, instrument or mortgage
binding on the Participant or any of his or her properties. To the best
knowledge of the Participant, neither the grant and issuance of the Granted
Units to the Participant, nor the ownership by the Participant of the Granted
Units, nor the status of the Participant as a Limited Partner:
(i)
would reasonably be expected to result in the violation by the Partnership, the
General Partner or any other Oaktree Related Person (as defined below) of any
applicable law, including any applicable U.S. federal or state securities laws;

(ii)
would reasonably be expected to terminate the existence or qualification of the
Partnership under the laws of any jurisdiction;

(iii)
would reasonably be expected to cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for


3

--------------------------------------------------------------------------------




U.S. federal income tax purposes (to the extent not already so treated or
taxed); or
(iv)
would reasonably be expected to subject the Partnership, the General Partner or
any other Oaktree Related Person to any material regulatory requirement to which
it, he or she otherwise would not be subject, including any requirement that the
Partnership register as an investment company under the Investment Company Act
or as a result of all or any portion of the Partnership’s assets becoming or
being deemed to be “plan assets” for purposes of ERISA.

(c)    Suitability. The Participant meets all suitability standards or
eligibility requirements imposed by the jurisdiction of his or her residence for
his or her acquisition of the Granted Units pursuant to the Grant Documents. The
Participant has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of an investment in
the Granted Units and protecting his or her own interests in connection with
such investment.
(d)    Access to Information. The Participant (i) has been provided with ample
opportunity to discuss each Grant Document, the Granted Units and the Oaktree
Business (as defined below) with the General Partner and to ask the General
Partner such questions regarding each Grant Document, the Granted Units and the
Oaktree Business, and to receive such answers to such questions and such other
information, as the Participant deems necessary, appropriate or advisable, and
(ii) has been provided with ample opportunity to consult with such legal, tax,
financial and other advisors of the Participant regarding each Grant Document,
the Granted Units and the Oaktree Business as the Participant deems necessary,
appropriate or advisable. The Participant has a preexisting personal and
business relationship with the senior executives of the Oaktree Group, and such
personal and business relationship is of a nature and duration so as to enable
the Participant to be aware of their character, business acumen and general
business and financial circumstances.
(e)    Independent Investment Decision. The Participant is relying on his or her
own independent investigation and the information contained in the Grant
Documents, and the Participant is not relying on any Person (other than his or
her own legal, tax, financial and other advisors) or any representation or
warranty made by any Oaktree Related Person, in each case, in deciding to own
and hold the Granted Units. Without limiting the foregoing, no representation or
warranty has been made to the Participant by any Oaktree Related Person as to
the existing value or the future performance of the Oaktree Business.
(f)    Investment Intent. The Participant will own and hold the Granted Units
for his or her own account, as a principal, for investment purposes only, and
not with a view to, or for, resale or distribution, in whole or in part. No
other Person has a direct or indirect beneficial interest in the Granted Units
(other than, if the Participant is a married natural person acquiring the
Granted Units as community property, the community property interest of the
Participant’s spouse). The Participant is not acting as an agent,
representative, intermediary or nominee, or in any similar capacity, for or on
behalf of any other Person with respect to any Granted Units.
(g)    Restricted Securities. The Participant understands that the grant and
issuance hereunder of the Granted Units are intended to be exempt from
registration under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), state securities laws and other applicable foreign or domestic securities
laws. The Participant further understands that the Granted Units have not been
recommended or endorsed by the U.S. Securities and Exchange Commission, any
state securities commission or any other foreign or domestic governmental
authority. No Transfer of the Granted

4

--------------------------------------------------------------------------------




Units will be made by the Participant except for Transfers that comply with all
applicable laws, including the Securities Act, and the provisions of the Grant
Documents, including the restrictions on Transfer set forth in Section 4.6 of
the Partnership Agreement. Although the Grant Documents contemplate that the
Participant may be able to monetize vested Granted Units pursuant to Article VI
of the Partnership Agreement and the provisions of the Exchange Agreement, the
Participant understands that there is no assurance that (i) the Participant will
actually be able to monetize, Transfer or otherwise realize value from such
Granted Units and (ii) any such monetization, Transfer or other realization will
be at a price or upon terms and conditions that are satisfactory to the
Participant. The Participant further understands that Oaktree Group is under no
obligation to ensure (i) that any Issuer Equity will continue to be tradable on
the New York Stock Exchange or any other national securities exchange or market
or trading platform or (ii) that other avenues of liquidity will be made
available to the Participant with respect to the Granted Units. The Participant
is able and willing to bear, and has the financial ability to bear, the economic
and other risks of his or her ownership in the Granted Units for an indefinite
period of time. The Participant has no need for liquidity with respect to the
Granted Units.
(h)    Accredited Investor. The Participant is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act.
Without limiting the foregoing, the Participant is a natural person, who (i) has
a net worth individually or jointly with his or her spouse that exceeds
$1,000,000 at the time of the grant and issuance of the Granted Units (excluding
the value of the Participant’s primary residence and the related amount of
indebtedness secured by the primary residence up to the fair market value of the
residence but including as a liability any indebtedness secured by such
residence in excess of the fair market value of such residence) or (ii) had
annual income in excess of $200,000 in each of the two most recent calendar
years (e.g., if the current calendar year is 2015, then in each of 2014 and
2013) and reasonably expects to have income in excess of $200,000 in the current
calendar year; or (iii) had annual income jointly with his or her spouse in
excess of $300,000 in each of the two most recent calendar years (e.g., if the
current calendar year is 2015, then in each of 2014 and 2013) and reasonably
expects to have joint income in excess of $300,000 in the current calendar year.
(i)    Tax Consequences. The Participant understands that his or her ownership
of the Granted Units may cause him or her adverse tax consequences, including
the realization of taxable income without receiving cash distributions to pay
the required tax thereon. For example, the Participant may be taxed upon the
vesting of the Granted Units on the value of the vesting Granted Units.
Moreover, although it is contemplated that the Partnership will make cash
distributions in respect of the Granted Units from time to time, the Participant
understands that there is no obligation for the Partnership to make any
distribution (including tax distributions) to its Limited Partners (including
the Participant). The Participant further understands that even if the
Partnership were to make cash distributions from time to time, there is no
assurance that such cash distributions will be made in sufficient amounts or at
an opportune time so as to enable the Participant to pay in a timely manner any
taxes that the Participant may be required to pay in respect of the Granted
Units. The Participant has sufficient liquid resources to pay all taxes that the
Participant may be required to pay in respect of the Granted Units, including
all taxes arising from the vesting of the Granted Units or allocations of
taxable income of the Partnership to the Participant with respect to the Granted
Units. The Participant has reviewed his or her investment in the Granted Units
with his or her tax advisors and has not received or relied upon any tax advice
from any Oaktree Related Person. No Oaktree Related Person has made any
representation or warranty (and shall not otherwise be liable to the
Participant) as to the tax treatment of vesting, allocations or distributions
with respect to the Granted Units under applicable law.

5

--------------------------------------------------------------------------------




(j)    IRS 83(b) Election for non-U.S. Citizens. If the Participant is not a
citizen or permanent resident of the United States, the Participant hereby (i)
agrees that, no later than 30 calendar days after the Effective Date, he or she
will (A) file an election under Section 83(b) of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), with respect to the Granted Units and (B)
provide a copy of such election to the Chief Financial Officer of Oaktree
Capital Management, L.P. or his designee, and (ii) confirms and acknowledges
that he or she has filed an election under Section 83(b) of the Code with
respect to any other units of the Partnership previously granted to the
Participant prior to the Effective Date.
(k)    Understanding of Grant Documents. The Participant understands each
provision of each Grant Document and the terms and conditions of the Granted
Units. Without limiting the foregoing, the Participant understands that:
(i)
the Participant has irrevocably constituted and appointed each of the
Partnership, the General Partner, their respective authorized officers and
attorneys-in-fact, and the members of the General Partner with full power of
substitution, as the true and lawful attorney-in-fact and agent of the
Participant as set forth in Section 3.9 of the Partnership Agreement for the
purposes set forth therein;

(ii)
the Partnership Agreement permits the Partnership to issue, at any time and from
time to time, without the approval of the Participant or the need to notify the
Participant, additional Units on such terms and conditions as the General
Partner may determine, including Units that may be senior or superior to, or of
a different class from, the Granted Units;

(iii)
the Participant does not have any preemptive rights, right of first refusal,
right of first offer or other right of participation with respect to any
issuances of any Units, and such issuances are expected to have a dilutive
effect on the Participant’s interest in the Partnership;

(iv)
amounts distributable to the Participant in respect of the Granted Units are
subject to withholding pursuant to Section 7.8 of the Partnership Agreement; and

(v)
the Participant is subject to certain minimum retained ownership requirements
with respect to the Participant’s ability to exchange or sell any Granted Units
that have become Exchangeable Units as set forth in Section 6.1(a)(v) of the
Partnership Agreement; and

(vi)
the Participant, as a Service Partner, is subject to the protective covenants
set forth in Article X of the Partnership Agreement, which includes covenants
and prohibitions to which the Participant will continue to be bound after the
Participant ceases to provide services to the Oaktree Group.

The Participant has given careful consideration to all of the provisions of the
Grant Documents. For the avoidance of doubt, and without limiting the
immediately preceding sentence, the Participant (x) has given careful
consideration to the restraints imposed upon him or her under the Grant
Documents, including under Articles IV and X of the Partnership Agreement, (y)
is in full accord as to the necessity

6

--------------------------------------------------------------------------------




of such provisions, and (z) understands that his or her agreement to be bound by
each such provision is an essential inducement to the Partnership to grant and
issue the Granted Units to the Participant.
If the Participant becomes aware that any representation or warranty made by him
or her in any Grant Document would be incorrect in any material respect if such
representation or warranty were to be made as of any subsequent date, or that
the Participant is unable fulfill or perform in any material respect any of his
or her covenants or agreements in any Grant Document, the Participant shall
promptly notify the General Partner of such inaccuracy or inability.
6.    Incorporation of Partnership Agreement Provisions. The provisions of
Article XII of the Partnership Agreement (other than Section 12.3 of the
Partnership Agreement) are hereby incorporated herein by reference and shall
apply mutatis mutandis to this Agreement. Without limiting the foregoing:
(a)    any and all disputes, claims or controversies arising out of or relating
to this Agreement shall be resolved pursuant to Section 12.1 of the Partnership
Agreement;
(b)    this Agreement may be amended, modified, or waived with the written
consent of the General Partner; provided that if any such amendment,
modification, or waiver would adversely affect the Participant in any material
respect, such amendment, modification, or waiver shall also require the written
consent of the Participant; provided further that, for the avoidance of doubt,
the Partnership Agreement may be amended, modified and waived pursuant to
Section 12.5 of the Partnership Agreement, and the Plan may be amended, modified
and waived pursuant to Section 14(a) of the Plan, and, in each case, no such
amendment, modification or waiver shall be deemed to be an amendment,
modification or waiver of this Agreement;
(c)    any notice that is required or permitted hereunder to be given to any
party hereto shall be given pursuant to Section 12.6 of the Partnership
Agreement; and
(d)    in accordance with Section 12.9 of the Partnership Agreement, this
Agreement shall be construed and enforced, along with any rights, remedies, or
obligations provided for hereunder, in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed entirely within the
State of Delaware by residents of the State of Delaware; provided that the
enforceability of Paragraph 6(a) shall be governed by the Federal Arbitration
Act, 9 U.S.C. Section 1 et seq., and not the laws of the State of Delaware.
7.    Entire Agreement. The Grant Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, and
supersede any prior agreement or understanding among them with respect to such
matter; provided that in the event of any conflict between the Exchange
Agreement and the Partnership Agreement, the Partnership Agreement shall prevail
and provided, further that in the event of any conflict between the Partnership
Agreement and this Agreement, this Agreement shall prevail.
8.    Interpretation and Certain Definitions.
(a)    All ambiguities shall be resolved without reference to which party may
have drafted this Agreement. All article or section headings or other captions
in this Agreement are for convenience only, and they shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Unless the context clearly indicates otherwise:
(i) a term has the meaning assigned to it; (ii) “or” is not exclusive; (iii)
provisions apply to successive events and transactions; (iv) each definition
herein includes the singular and the plural; (v) each

7

--------------------------------------------------------------------------------




reference herein to any gender includes the masculine, feminine, and neuter
where appropriate; (vi) the word “including” when used herein means “including,
but not limited to,” and the word “include” when used herein means “include,
without limitation”; and (vii) references herein to specified paragraph numbers
refer to the specified paragraph of this Agreement. The words “hereof,”
“herein,” “hereto,” “hereby,” “hereunder,” and derivative or similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “applicable law” and any other similar references to the
law include all applicable statutes, laws (including common law), treaties,
orders, rules, regulations, determinations, orders, judgments, and decrees of
any Governmental Authority. The abbreviation “U.S.” refers to the United States
of America. All monetary amounts expressed herein by the use of the words “U.S.
dollar” or “U.S. dollars” or the symbol “$” are expressed in the lawful currency
of the United States of America. The words “foreign” and “domestic” shall be
interpreted by reference to the United States of America.
(b)    Nothing in this Agreement is intended to confer upon the Participant any
right or privilege that is in addition, or otherwise more favorable, to the
rights and privileges generally enjoyed by the other Limited Partners under the
Partnership Agreement, the Exchange Agreement and the Tax Receivable Agreement,
except to the extent such additional or more favorable right or privilege is
expressly and intentionally conferred under this Agreement. Without limiting the
foregoing, the Granted Units are not subject to any Unit Designation which
alters the terms and conditions generally applicable to Units under the
Partnership Agreement.
(c)    “Oaktree Business” means the business and operations of the Oaktree
Group, including the organization, investment objectives, expenses, operational
structure, management structure and other material details of the Oaktree Group.
(d)    “Oaktree Related Person” means (i) any Oaktree Group Member, (ii) the
current and former senior executives, officers, directors, employees and duly
authorized agents and representatives of any Oaktree Group Member, and (iii) the
current and former direct and indirect shareholders, partners, members and
equityholders of any Oaktree Group Member (other than the current and former
direct and indirect shareholders, partners, members and equityholders of OCG,
who are not otherwise included in either of the foregoing clause (i) or (ii)).
(e)    This Agreement is intended to constitute a “Grant Agreement” for purposes
of the Partnership Agreement and an “Award agreement” for purposes of the Plan.
The Granted Units are intended to constitute an “Award” for purposes of the
Plan.
9.    Further Assurances. The Participant agrees to take all actions that may be
reasonably requested by the General Partner from time to time, including by
executing and delivering all agreements, instruments and documents that may be
reasonably requested by the General Partner, to carry out the purposes of the
Grant Documents.
THE GRANTED UNITS HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE U.S.
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES REGULATORY AUTHORITY OR
ANY OTHER REGULATORY AUTHORITY OF ANY OTHER JURISDICTION. SUCH UNITS ARE BEING
SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION
REQUIREMENTS. THE GRANTED UNITS CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF, IN EACH CASE, EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS
ON TRANSFERABILITY CONTAINED IN THIS AGREEMENT AND OTHER GRANT

8

--------------------------------------------------------------------------------




DOCUMENTS AND THE SECURITIES LAWS OF ALL APPLICABLE JURISDICTIONS, INCLUDING
APPLICABLE U.S. FEDERAL AND STATE SECURITIES LAWS.



9